--------------------------------------------------------------------------------

Exhibit 10.4


TERMINATION AND WAIVER AGREEMENT


THIS TERMINATION AND WAIVER AGREEMENT (this “Termination Agreement”) is made and
entered into as of this 19th day of September, 2009 (the “Effective Date”) by
and between HABERSHAM BANK, as successor to Security State Bank (the “Bank”),
and MICHAEL L. OWEN, a resident of the State of Georgia (the “Director”).


Preamble:


WHEREAS, the Bank, as successor to Security State Bank, and Director are parties
to that certain Director Supplemental Retirement Plan Agreement originally
effective as of March 22, 2001, as amended by that certain 409A Amendment
thereto (the “SERP Agreement”).


WHEREAS, the Bank, as successor to Security State Bank, and the Director are
also parties to that certain Life Insurance Endorsement Method Split Dollar Plan
Agreement dated as of March 22, 2001 (the “Split Dollar Agreement”)
(collectively, the SERP Agreement and the Split Dollar Agreement are referred to
herein as the “Agreements”).


WHEREAS, the original purpose of the Agreements was to provide the Director with
an incentive to remain in the service of the Bank by providing the Director with
the opportunity to receive supplemental retirement payments and death benefits
in connection with certain qualifying events.


WHEREAS, the Bank is negatively affected by the current downturn in the
financial services sector of the United States economy.


WHEREAS, the Bank is under regulatory scrutiny and is in the process of seeking
alternatives to increase capital and reduce expenses for the purpose of
enhancing its financial position and performance.


WHEREAS, the obligations represented by the Agreements are impairing the Bank’s
ability to address its financial issues.


WHEREAS, pursuant to Subparagraph VII[C] of the SERP Agreement, with the
Director’s consent, the Bank desires to terminate the SERP Agreement to cease
the accrual of any new benefit obligations under the SERP Agreement and, in
connection with the SERP Agreement’s termination, the Bank also desires to
obtain the Director’s consent to waive completely the Director’s contractual
rights to all of the benefit obligations accrued under the SERP Agreement prior
to the effective date of the SERP Agreement’s termination so as to improve
further the capital position of the Bank and to enhance the prospects of the
Bank in the face of its current financial challenges.


WHEREAS, contrary to the termination provisions under Paragraph IX of the Split
Dollar Agreement, the Bank desires to terminate the Split Dollar Agreement
immediately, with the consent of the Director, and to obtain a waiver by the
Director of the Director’s right to require an assignment of the policy or
policies subject to the Split Dollar Agreement.


WHEREAS, the Director understands and acknowledges that the prospective
termination of the Agreements and the waiver of accrued obligations and rights
thereunder require the Director’s consent.


WHEREAS, the Director also understands and acknowledges that the Director’s
agreement to waive completely the Director’s contractual rights to all of the
benefit obligations and rights accrued under the Agreements prior to the
effective date of the Agreements’ termination will enhance the Director’s
prospects for continuing in the service of the Board of Directors of the Bank;
will help preserve the value of any existing capital investment in the Bank that
the Director may have; and will mitigate the potential for involving the
Director in litigation should the Bank be unsuccessful in addressing its
financial challenges.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the recitals set forth above and the mutual
agreements set forth below, the parties hereto agree as follows:


Statement of Agreement:


1.             Termination.  The Director, on the Director’s own behalf and on
behalf of the Director’s heirs and beneficiaries, hereby irrevocably consents to
the Bank’s termination of the Agreements effective as of the Effective Date so
that no new or additional benefits or rights shall accrue under the Agreements
from and after the Effective Date.


2.             Waiver.  The Director, on the Director’s own behalf and on behalf
of the Director’s heirs and beneficiaries, hereby irrevocably waives and
renounces any and all of the Director’s rights, title, benefits, and interests
in the Agreements to which the Director may be entitled by operation of law,
private contract or otherwise and unconditionally and without qualification
refuses to accept any such rights, title, benefits, and interests in the
Agreement.


3.             Acknowledgements.  By entering into this Termination Agreement,
the Director acknowledges and agrees that:


(a)           the prospective termination of the Agreements and the waiver of
accrued obligations and rights thereunder require the consent of the Director;


(b)           in terminating the SERP Agreement pursuant to Subparagraph VII[C]
thereof, by virtue of the waiver provided in Paragraph 2 above, the Bank has no
obligation to distribute now, or at any time hereafter, to the Director or any
other party any benefit obligations accrued under the Agreement from its
inception through and including the effective date of such termination (or at
any time thereafter);


(c)           in terminating the Split Dollar Agreement, by virtue of the waiver
provided in Paragraph 2 above, the Bank has no obligation now, or at any time
hereafter, to the Director or any other party to make an assignment of the
policy or policies subject to the Split Dollar Agreement; and


(d)           the Bank shall have no obligations of any kind to the Director or
any other party under the terms of the Agreements which survive its termination.


4.             Further Acknowledgements.  By entering into this Termination
Agreement, the Director further acknowledges and agrees that:


(a)           the Director has entered into this Termination Agreement of the
Director’s own free will without fear or coercion;


(b)           the Director has had an opportunity to review documents, consult
with counsel and make inquiries of Bank representatives prior to entering into
this Termination Agreement and that the Director understands the implications,
economic and otherwise, of the decision to waive the Director’s rights to
existing benefits and rights accrued under the Agreements; and


(c)           the consideration to be received by the Director as a result of
entering into this Termination Agreement, as recited above in the Preamble to
this Termination Agreement, is good and valuable consideration sufficient in
kind and amount to support the waiver and release provided herein.

 
2

--------------------------------------------------------------------------------

 

5.             Release.  The Director, on the Director’s own behalf and on
behalf of the Director’s heirs and beneficiaries, hereby unconditionally and
forever releases, acquits, and discharges the Bank, and the past, present and
future subsidiaries and related companies, as well as the successors, assigns,
officers, owners, directors, agents, representatives, attorneys and employees of
any of the foregoing, from any and all liabilities, actions, causes of action,
claims, demands, damages, costs and expenses (including, without limitation,
attorneys’ fees and costs actually incurred) which may have arisen or which may
hereafter arise from, on account of or in any way connected with the waiver
provided herein.


6.             No Guarantee of Continued Services.   No portion of this
Termination Agreement shall be construed as an obligation on the part of the
Bank to continue the services of the Director by the Bank or any of its
affiliates.


7.             Governing Laws.  This Termination Agreement shall be construed,
administered and enforced according to the laws of the State of Georgia, to the
extent not preempted by federal law.


8.             Successors.  This Termination Agreement shall be binding upon and
inure to the benefit of the heirs, legal representatives, successors and
permitted assigns of the parties.


9.             Entire Agreement.  This Termination Agreement expresses the
entire understanding and agreement of the parties with respect to the subject
matter.


10.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Termination Agreement, the party or parties who are thereby aggrieved shall have
the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.


THE DIRECTOR ACKNOWLEDGES THAT THE DIRECTOR HAS BEEN ADVISED TO DISCUSS ALL
ASPECTS OF THIS TERMINATION AGREEMENT WITH AN ATTORNEY OR ADVISOR OF THE
DIRECTOR’S CHOICE.  THE DIRECTOR HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL
THE PROVISIONS OF THIS TERMINATION AGREEMENT AND HAS KNOWINGLY AND VOLUNTARILY
ENTERED INTO THIS TERMINATION AGREEMENT.


IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
executed as of the date first indicated above.



 
HABERSHAM BANK
             
By:
/s/ David D. Stovall
       
Title:
Chief Executive Officer
             
DIRECTOR:
             
 /s/ Michael L. Owen
 
Michael L. Owen


 
3 

--------------------------------------------------------------------------------